Case 18-01641-MBK              Doc 26    Filed 12/06/19 Entered 12/06/19 15:24:26       Desc Main
                                        Document     Page 1 of 12



                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF NEW JERSEY
                                              U.S. COURTHOUSE
                                             402 E. STATE STREET
                                          TRENTON, NEW JERSEY 08608


  Hon. Michael B. Kaplan                                                           609-858-9360
  United States Bankruptcy Judge                                                   609-989-2259 Fax




December 6, 2019

Michael Herz, Esq.
Fox Rothschild LLP
101 Park Avenue, 17th Floor,
New York, NY 10178
Attorney for Eric R. Perkins, Chapter 7 Trustee
for Plaintiff, The Robert Legere Companies

Justin A. Meyers, Esq.
G. Martin Meyers, P.C.
35 W. Main Street, Suite 106
Deville, NJ 07834
Attorney for Defendants Gary Meyers, Esq.,
The Law Offices of G. Martin Meyers, P.C.,
Dr. Neil Kahanovitz and Suzanna Kahanovitz

                  Re:       In re Robert Legere Companies
                            Case No.: 16-34085
                            Adv. Pro. No.: 18-01641

Counsel:

         This matter comes before the Court on a motion (ECF No. 16) filed by Eric R. Perkins, the

chapter 7 trustee (the “Trustee”) for The Robert Legere Companies, Inc. (the “Debtor”) and

plaintiff in the above-captioned adversary proceeding, seeking partial summary judgment in his

favor as to Counts One and Three of his complaint against defendants Gary Meyers, the Law

Offices of G. Martin Meyers, P.C., Dr. Neil Kahanovitz, and Suzanne Kahanovitz (the

“Kahanovitzes”) (collectively, the “Defendants”) under 11 U.S.C. §§ 547(b) and 550(a).

Specifically, the Trustee seeks partial summary judgment in favor of the Trustee (1) avoiding


                                                     1
Case 18-01641-MBK         Doc 26    Filed 12/06/19 Entered 12/06/19 15:24:26              Desc Main
                                   Document     Page 2 of 12



certain transfers pursuant to § 547(b) of the Bankruptcy Code; (2) awarding the Trustee recovery

of $2,000.00 from the Meyers Law Firm and $28,000.00 from the Kahanovitzes pursuant to

§ 550(a); (3) disallowing any claims filed by the Kahanovitzes to the extent they remain liable to

the bankruptcy estate; and (4) dismissing the remaining count of Trustee’s Complaint, Count Two,

thereby fully disposing of this adversary proceeding.

       The Court has read all the submissions, considered the arguments made during the hearing

on October 24, 2019, and has reviewed the supplemental letters submitted by respective Counsel

on October 31, 2019 and November 7, 2019. For the reasons set forth below, the Trustee’s motion

for partial summary judgement is GRANTED. The transfers are subject to avoidance and recovery

pursuant to 11 U.S.C. §§ 547(b) and 550(a). At the request of the Trustee, Count Two of the

Trustee’s Complaint is hereby dismissed and therefore will not be addressed.

I.     Background

       The facts of this case are well known to the parties and the Court and therefore need not be

repeated in great detail here. The Debtor filed a voluntary petition for relief under chapter 7 of the

United States Bankruptcy Code on December 20, 2016. Prior to the filing, the Debtor had entered

into a settlement agreement with the Kahanovitzes, as well as several other third parties, on

October 19, 2016 (the “Settlement Agreement”) to resolve a state court action (the “State Court

Action”) in the Superior Court of New Jersey, Law Division, Ocean County, under docket number

OCN-L-156-16. The Settlement Agreement instructed the Debtor, as defendant to make two

payments (the “Transfers”) with the first installment of $20,000.00 due on November 1, 2016 and

the second installment of $10,000.00 due on January 31, 2017. Two payments were made by check

from the Debtor’s bank account. The first check for $20,000.00 was dated October 27, 2016, and

the second check for $10,000.00 was dated October 31, 2016. Co-Defendants, Gary Meyers, Esq.



                                                  2
Case 18-01641-MBK          Doc 26    Filed 12/06/19 Entered 12/06/19 15:24:26            Desc Main
                                    Document     Page 3 of 12



and the Law Offices of G. Martin Meyers, P.C. received $2,000.00 from the total amount

transferred for their work representing the Kahanovitzes in the State Court Action.

II.    Summary Judgment Standard

       Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R.

CIV. P. 56(a). As the Supreme Court has indicated, “[s]ummary judgment procedure is properly

regarded not as a disfavored procedural shortcut, but rather an integral part of the Federal Rules as

a whole, which are designed ‘to secure the just, speedy, and inexpensive determination of every

action.’” Celotex Corp. v. Catrett, 477 U.S. 317, 327, 106 S. Ct. 2548, 91 L.Ed.2d 265 (1986)

(citing FED. R. CIV. P. 1). “In deciding a motion for summary judgment, the judge’s function is to

determine if there is a genuine issue for trial.” Josey v. John R. Hollingsworth Corp., 996 F.2d

632, 637 (3d Cir. 1993).

       The moving party bears the initial burden of demonstrating the absence of a genuine

dispute of material fact. Huang v. BP Amoco Corp., 271 F.3d 560, 564 (3d Cir. 2001) (citing

Celotex Corp., 477 U.S. at 323, 106 S. Ct. 2548). In determining whether a factual dispute

warranting trial exists, the court must view the record evidence and the summary judgment

submissions in the light most favorable to the non-movant. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 249, 106 S. Ct. 2505, 91 L.Ed.2d 202 (1986). Disputed material facts are those “that

might affect the outcome of the suit under the governing law.” Id. at 248. A dispute is genuine

when it is “triable,” that is, when reasonable minds could disagree on the result. Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S. Ct. 1348, 89 L.Ed.2d 538 (1986)

(citations omitted).




                                                 3
Case 18-01641-MBK         Doc 26    Filed 12/06/19 Entered 12/06/19 15:24:26              Desc Main
                                   Document     Page 4 of 12



       “Once the moving party establishes the absence of a genuine dispute of material fact,

however, the burden shifts to the non-moving party to ‘do more than simply show that there is

some metaphysical doubt as to the material facts.’” In re Moran-Hernandez, 544 B.R. 796, 800

(Bankr. D.N.J. 2016) (quoting Matsushita, 475 U.S. at 586, 106 S. Ct. 1348). A party may not

defeat a motion for summary judgment unless it sets forth specific facts, in a form that “would be

admissible in evidence,” establishing the existence of a genuine dispute of material fact for trial.

FED. R. CIV. P. 56(e) (providing that in response to a summary judgment motion the “adverse party

may not rest upon the mere allegations or denials of [its] pleading, but the adverse party’s response,

by affidavits or as otherwise provided in this rule, must set forth specific facts showing that there

is a genuine [dispute] for trial”); see also Fireman's Ins. Co. of Newark, N.J. v. DuFresne, 676

F.2d 965, 969 (3d Cir. 1982); Olympic Junior, Inc. v. David Crystal, Inc., 463 F.2d 1141, 1146

(3d Cir. 1972). If the nonmoving party’s evidence is a mere scintilla or is not “significantly

probative,” the court may grant summary judgment. Liberty Lobby, Inc., 477 U.S. at 249–250.

“Where the record taken as a whole could not lead a rational trier of fact to find for the non-moving

party, there is no ‘genuine issue for trial.’” Matsushita, 475 U.S. at 587.

III.   The Amounts Transferred Constituted Interests in Property Held by the Debtor

       Defendants first contend that the funds transferred were not the Debtor’s property, but

rather were subject to a constructive trust because the Transfers were wrongfully taken from the

Kahanovitzes by means of fraud. Section 541(a)(1) provides that “all legal or equitable interests

of the debtor” become property of the bankruptcy estate. A “constructive trust” is “[a]n equitable

remedy by which a court recognizes that a claimant has a better right to certain property than the

person who has legal title. This remedy is commonly used when the person holding the property

acquired it by fraud. . . .” Trust, BLACK'S LAW DICTIONARY (11th ed. 2019). A number of cases



                                                  4
Case 18-01641-MBK         Doc 26     Filed 12/06/19 Entered 12/06/19 15:24:26               Desc Main
                                    Document     Page 5 of 12



this Court finds persuasive hold that “court recognition of the existence of the constructive trust

removes the property from within the definition of ‘property of the estate.’” In re Advent Mgmt.

Corp., 178 B.R. 480, 488 (B.A.P. 9th Cir. 1995), aff'd, 104 F.3d 293 (9th Cir. 1997); see also In

re Robert, 2007 WL 2406926 (Bankr. D.Vt. Aug. 17, 2007). However, merely because certain of

the Defendants feel entitled to a constructive trust is not sufficient for this Court to impose one.

Section 541(d) “does not authorize bankruptcy courts to recognize a constructive trust based on a

creditor's claim of entitlement to one.” In re Morris, 260 F.3d 654, 666 (6th Cir. 2001). “In

bankruptcy . . . the constructive trust will not be given effect if it is against the federal bankruptcy

policy favoring ratable distribution to all creditors.” In re Advent Mgmt. Corp., 178 B.R. at 489

(internal citations omitted).

       Like the Defendants in this matter, the defendant in Robert sought to defend against an

avoidance action brought to recover funds paid pre-petition by a debtor to settle consumer fraud

claims. In re Robert, 2007 WL 2406926. The defendant in Robert contended that settlement funds

he had received from the debtor were not property of the estate because they were held in trust. Id.

at 10. While the defendant argued that a “constructive trust” was formed due to this exchange, the

bankruptcy court rejected the argument noting, that the state court had failed to declare the

existence of a constructive trust, as the action was terminated prior to judgment. In addition, despite

the defendant’s numerous allegations of wrongdoing by the debtor, the defendant failed to produce

any evidence to suggest that any wrongdoing did in fact occur. Id. at 11.

       In the present matter, the parties entered into the Settlement Agreement to resolve claims

against the Debtor in the State Court Action. The language of the Settlement Agreement

specifically states that “Plaintiffs and Defendants release, give up and forever discharge any and

all claims and rights which they have or may have against each other.” Stipulation of Settlement,



                                                   5
Case 18-01641-MBK         Doc 26     Filed 12/06/19 Entered 12/06/19 15:24:26               Desc Main
                                    Document     Page 6 of 12



¶ 5, ECF No. 16-4. Settlement agreements are treated as contracts under New Jersey law. “An

agreement to settle a lawsuit is a contract which, like all contracts, may be freely entered into and

which a court, absent a demonstration of ‘fraud or other compelling circumstances,’ should honor

and enforce as it does other contracts.” Lawton v. CVS Pharmacy, No. 06-3406, 2007 WL 980451,

at *2 (D.N.J. Mar. 28, 2007) (citing Pascarella v. Bruck, 190 N.J. Super. 118, 124–25, 462 A.2d

186, 190 (App. Div. 1983). As such, this Court need not judge the merits of the agreement entered

into by the parties, nor adjudicate the original claims against the Debtor, but rather simply examine

whether the pre-petition payment to a creditor in exchange for that creditor’s dismissal of a pending

lawsuit constitutes an avoidable preferential transfer. In this case, there has been no judicial finding

of an intention to create a constructive trust or any actual fault on the part of the Debtor, and a

mere belief that one may have prevailed in state court is not sufficient for this Court to impose a

constructive trust due to unjust enrichment. Thus, the funds transferred pursuant to the settlement

belonged to the Debtor, and this Court may evaluate whether such Transfers are subject to

avoidance under § 547(b) of the Bankruptcy Code.

IV.    Discussion of 11 U.S.C. §§ 547(b) and 550(a)

       The Trustee contends, and the Defendants dispute, that the $30,000.00 payments made to

the Defendants from Debtor’s bank account were a “transfer” as defined under § 547 of the

Bankruptcy Code that may be recovered subject to § 550.

       [T]o prevail in a preference action, the trustee must prove that a transfer of ‘property
       of the debtor’ took place and that the transfer met the criteria listed in § 547(b). In
       addition, the trustee must overcome any § 547(c) defenses raised by the transferee.
       Funds held in trust do not constitute ‘property of the debtor,’ and therefore are not
       recoverable as a preference under § 547(b).

Begier v. U.S., I.R.S., 878 F.2d 762, 765 (3d Cir. 1989), aff'd sub nom. Begier v. I.R.S., 496 U.S.

53, 110 S. Ct. 2258, 110 L. Ed. 2d 46 (1990). As this Court has determined that a constructive trust



                                                   6
Case 18-01641-MBK          Doc 26    Filed 12/06/19 Entered 12/06/19 15:24:26               Desc Main
                                    Document     Page 7 of 12



was not created here and that the transferred funds were property of the Debtor, this Court need

only examine the remaining factors under § 547(b) and whether the Defendants raise any viable

defenses under § 547(c).

        Section 547(b) provides that a “trustee may avoid any transfer of an interest of the debtor

in property” under the following conditions:

        (1) [made] to or for the benefit of a creditor;
        (2) for or on account of an antecedent debt owed by the debtor before such transfer was
            made;
        (3) made while the debtor was insolvent;
        (4) made—
                (A) on or within 90 days before the date of the filing of the petition; or
                (B) between ninety days and one year before the date of the filing of the petition, if
                    such creditor at the time of such transfer was an insider; and
        (5) that enables such creditor to receive more than such creditor would receive if—
                (A) the case were a case under chapter 7 of this title;
                (B) the transfer had not been made; and
                (C) such creditor received payment of such debt to the extent provided by the
                    provisions of this title.

11 U.S.C. § 547(b).

        “The determination as to whether a transfer is an avoidable preference is a two-step

process. First, the Trustee . . . has the burden of proving the five elements of a preference. Once a

prima facie case of preference is established, the defendant, pursuant to 11 U.S.C. § 547(g), has

the burden of proving that the transfer is excepted from the preference rule.” In re Fonda Grp.,

Inc., 108 B.R. 956, 958 (Bankr. D.N.J. 1989) (internal citations omitted); see also In re Robert,

2007 WL 2406926. Should the defendant fail to show that the preference falls under an exception,

then the trustee may “recover, for the benefit of the estate, the property transferred, or, if the court

so orders, the value of such property from— (1) the initial transferee of such transfer . . . .” 11

U.S.C. § 550(a)(1).




                                                   7
Case 18-01641-MBK        Doc 26    Filed 12/06/19 Entered 12/06/19 15:24:26              Desc Main
                                  Document     Page 8 of 12



        A. The Transfers Were Made Within 90 Days of the Petition Date and for the Benefit

            of the Defendants While Debtor was Insolvent

        The first, third and fourth factors determining whether a payment is a preferential transfer

are not contested by the parties and are deemed satisfied. Pursuant to the Settlement Agreement,

the Debtor made two payments from the Debtor’s bank account to the Kahanovitzes within 90

days of the Debtor’s filing of the chapter 7 petition on December 20, 2016. The first check for

$20,000.00 was dated October 27, 2016, and the second check for $10,000.00 was dated October

31, 2016, even though the payment was not due under the terms of the Settlement Agreement until

January 31, 2017— after the bankruptcy filing. Additionally, a debtor is presumed insolvent during

the ninety days preceding the filing of the petition. See 11 U.S.C. § 547(f). In re Roblin Indus.,

Inc., 78 F.3d 30, 34 (2d Cir. 1996). Defendants do not rebut this presumption and thus, these three

factors are satisfied.

        B. The Transfers Were made on Account of an Antecedent Debt

        The second factor of § 547(b) concerns whether the debt was an antecedent debt owed by

the debtor before such transfer was made. “A debt is antecedent for the purposes of § 547(b) if it

was incurred before the debtor made the allegedly preferential transfer,” and such debt is deemed

to have been incurred the day the debtor was legally bound to pay. Peltz v. New Age Consulting

Servs., Inc., 279 B.R. 99, 102 (Bankr. D. Del. 2002) (emphasis in original).1



1
  In Peltz, the court— as with countless other courts both inside and outside the Third Circuit—
distinguishes and limits the Third Circuit’s holding in Lewis v. Diethorn, 893 F.2d 648 (3d Cir.
1990), which, without analysis, held that settlement payments cannot be made on account of an
antecedent debt. Id. at 650. The holding in Lewis was bottomed on the defendant’s release of an
equitable lien as part of the exchange. The Lewis decision has been oft-criticized and not widely
followed. See, e.g., In re Liquid Holdings Corp, Inc., No. 18-50151, 2018 WL 6841351 (Bankr.
D. Del. Nov. 14, 2018); Nathan & Miriam Barnert Mem’l Hosp. Ass’n v. Onward Healthcare,
Inc., No. 07-02261, 2009 WL 3230789 (Bankr. D.N.J. Oct. 5, 2009). This Court also limits Lewis
to the facts therein.

                                                 8
Case 18-01641-MBK        Doc 26     Filed 12/06/19 Entered 12/06/19 15:24:26             Desc Main
                                   Document     Page 9 of 12



       Defendants contradict themselves in their Response to the Trustee’s Statement of

Undisputed Facts and their Supplemental Statement of Disputed Material Facts submitted to this

Court (ECF No. 20). Defendants admit the “transfers were on account of an antecedent debt

shared by the Debtor and its principals, and then say the opposite in their Supplemental Statement

asserting the “the transfers were not on behalf of an antecedent debt owed by the Debtor.”

Defendants’ Response to Plaintiff’s Statement of Undisputed Material Facts ¶ 9, ECF No. 20; see

also Defendants’ Supplemental Statement of Disputed Material Facts ¶ 4, ECF No. 20 (emphasis

added). This argument is continued in their Opposition further asserting that the transfers were

not an antecedent debt of Robert Legere, Inc., but rather that of four parties, including the Debtor

and three individuals who signed the Settlement Agreement. See Defendant’s Brief in Opposition,

ECF No. 20. This Court disagrees with the Defendants’ reasoning. Defendants argue that because

the Settlement Agreement was signed by four defendants, the Trustee should be permitted only to

avoid one-fourth of the total transferred amount. Defendants’ reliance on In re Taco Ed's, Inc., 63

B.R. 913, 918 (Bankr. N.D. Ohio 1986) is flawed. As the Defendants observe in their Opposition

(ECF No. 20), the agreement at issue in In re Taco Ed's, Inc. to pay back loans to a bank lacked

“any terms or conditions within those documents which bind the Debtor.” Id. at 926. Here, the

language in the Settlement Agreement is specific. “Defendants shall pay Plaintiffs the sum of

$30,000 as follows: $20,000 on November 1, 2016 and $10,000 by January 31, 2017.” Stipulation

of Settlement, ¶ 2, ECF. 16-4. Debtor was a party to— and obligor under— a settlement agreement

that failed to allocate liability among the defendants; however, the Debtor satisfied the obligations




                                                 9
Case 18-01641-MBK        Doc 26     Filed 12/06/19 Entered 12/06/19 15:24:26            Desc Main
                                  Document      Page 10 of 12



owing under the agreement as evidenced by the checks from the Debtor’s bank account. This Court

is not inclined to reinterpret the Settlement Agreement and apportion the debt accordingly.2

       C. The Transfers Enabled Defendants to Receive More Than They Were Entitled

       In responding to the fifth factor of § 547(b), Defendants neither deny nor contest the fact

that they received more than what they would have received under chapter 7 of the Bankruptcy

Code. Defendants received the entire amount owed to them under the Settlement Agreement and

ultimately discontinued the State Court Action. Defendants held only an unsecured interest prior

to the petition date, and as such, they are only entitled to what they would receive as a general

unsecured creditor in a chapter 7 liquidation. Rather, they received the total $30,000.00 from the

Debtor. It is uncontested that the $30,000.00 sum received by the Defendants represents a greater

recovery than would be available to them as general unsecured creditors in the chapter 7 case.


       Defendants further contend that the Trustee’s motion to avoid the payments is “an affront

to the consumer protection policies embodied in New Jersey’s Consumer Fraud Act,” and suggest

that the payments they received from the Debtor in settlement of such fraud claims should not be

subject to recovery by the chapter 7 Trustee. Defendants, however, point to no authority which

either supports the proposition or provides for such a “public policy” exception to the statutory

avoidance scheme. Rather, the Court has identified at least one decision, In re Robert, supra, which

explicitly allows for such a recovery. The parties in Robert similarly entered into an agreement to

settle a state court action premised on consumer fraud, misrepresentation and breach of contract.

The terms of the settlement called for a payment by the debtor and for the release of claims against

the debtor’s property. The court in Roberts ruled in favor of the trustee and avoided the settlement


2
  Clearly, absent a bankruptcy filing, in the event of a default by the defendants under the
Settlement Agreement, the Kahanovitzes would have been entitled to pursue each and every
defendant, including the Debtor, for all amounts remaining due thereunder.

                                                10
Case 18-01641-MBK          Doc 26     Filed 12/06/19 Entered 12/06/19 15:24:26                Desc Main
                                    Document      Page 11 of 12



payment notwithstanding the underlying fraud claim against the debtor. This Court finds Roberts

persuasive and rejects the Defendants’ public policy argument.


        Finally, in this case, the Defendants failed to present any evidence suggesting a viable

defense under to § 547(c). The Trustee has established that the two payments from the Debtor to

the Kahanovitzes totaling $30,000.00 are subject to avoidance as preferential transfers under §

547(b). Accordingly, pursuant to § 550(a), the Trustee may recover the Transfers for the benefit

of the estate.


V.      Discussion of 11 U.S.C. § 502(d)

        Pursuant to § 502(d), “the court shall disallow any claim of any entity from which property

is recoverable under section . . . 550 . . . of this title or that is a transferee of a transfer avoidable

under section . . . 547 . . . of this title, unless such entity or transferee has paid the amount, or

turned over any such property, for which such entity or transferee is liable under section . . . 550

. . . of this title.” At this time, the Defendants have not filed any proofs of claims against Debtor.

Having satisfied the elements under § 547(b), the Trustee has met his burden in showing that the

Defendants are liable for the Transfers. Should the Defendants fail to satisfy that liability, they are

precluded from recovering on any claims in this bankruptcy proceeding.

VI.     Conclusion

        For the foregoing reasons, the Court finds that the Debtor transferred pursuant to the

Settlement Agreement a total of $30,000.00 from the Debtor’s bank account to the Defendants,

within 90 days of the Petition Date, a period in which the Debtor is presumed insolvent. Such

payments enabled the Defendants to receive more than they were otherwise entitled. Accordingly,

all elements of §§ 547(b) and 550(a) have been satisfied and summary judgment in favor of the

Trustee is warranted. The Court will enter an Order granting the Trustee’s motion for partial

                                                   11
Case 18-01641-MBK       Doc 26     Filed 12/06/19 Entered 12/06/19 15:24:26   Desc Main
                                 Document      Page 12 of 12



summary judgment on Counts One and Three of the Complaint, dismissing Count Two of the

Complaint, and terminating the adversary proceeding.




Dated: December 6, 2019




                                             12
